Daniels, J.
The verdict was recovered against the defendant as the indorser of a promissory note, made by the other defendant, Charles R. Braine.
*209This note was dated on the 7th of March, 1888, and the maker thereby promised to pay to the order of himself the sum of $1,500 in four months after its date, for value received. He indorsed the note to the defendant John T. Fryer, who himself indorsed it, and it was after that placed in the hands of the young Mr. Braine, who delivered it to the witness Theodorus B. Taylor, to be sold by him. He sold it to the plaintiff, who paid for it the sum of $1,445. This payment was made by check payable to Taylor, the broker, who was employed to and did sell the note; and Taylor afterwards made and delivered his check to the defendant Fryer for the sum of $1,400 for the note. Fryer indorsed this check to the defendant Charles K. Braine, the maker of the note, who deposited it in the Tradesmen’s National Bank. At the close of the evidence each party requested the court to direct a verdict in his favor, thereby placing the disposition of the case upon the law applicable to the facts as the evidence tended to establish them, (Provost v. McEncroe, 102 N. Y. 650, 5 N. E. Rep. 795,) and tlie court directed a verdict for the amount of the note in favor of the plaintiff.
This direction has been resisted as erroneous, on the ground that the indorser indorsed the note for the accommodation of the maker, and it was sold at a greater rate of discount for his benefit than the sum of 6 per cent.; and, if the proof established these to be the facts, then the note was usurious, within the decisions made in Eastman v. Shaw, 65 N. Y. 522, and Tiedemann v. Ackerman, 16 Hun, 307. But the evidence upon the trial failed to prove the fact to be that the appealing defendant indorsed the note for the benefit or accommodation of the maker. The note itself was in conflict with this theory, for it is stated to have been made for value received. And, when the witness Taylor was requested by young Mr. Braine to sell the note, the former inquired of the latter if it was a good note, and would be paid at maturity; and he said, “Yes.” An inquiry was then added,-as to the terms for which the note might be sold, and he was informed that the price was $1,400.;. that the witness could take out $100 to cover commissions, etc.; and that he-stated he did in making a disposition of the note. The only evidence given upon the trial, as proof that the note was not made upon a valuable consideration, was that given by the maker himself. But he did not testify that such was the fact. What he said was that “the note had never been discounted before it went into Mr. Taylor’s hands. It never had any validity in any shape until it went into his hands.” This last answer, which is the only proof from which it could be claimed by any possibility that the note was indorsed for the benefit or accommodation of the maker, fell very far short of proving that fact. The witness did not so state the fact to be, but what .he said was that the note previously had no validity, and that was no more than the merest opinion of the witness himself. It had no tendency whatever to ■ prove that the note had been made and delivered without an actual consideration passing from the indorser to the maker. But, if the evidence could be construed as having a tendency to prove that fact, its effect was very greatly reduced by the circumstance which was proved in the case, that the maker of the note, before the sale of it to the plaintiff, made and subscribed a certificate, stating that- it was “a genuine business note, given for value received, and that there is no defense to the same either in law or equity.” This certificate was exhibited to the plaintiff at or before the time when the note was-purchased by him. It was not, however, effectual as a representation against the indorser, but it was evidence directly affecting the credibility of the evidence given by the maker as a witness upon the trial; for it was directly opposed to the statement made by him that the note never had any validity until it went into Mr. Taylor’s hands. In this state of the evidence a jury would) have been at liberty to infer that the note had been made and delivered to the indorser for a valuable consideration, and that the latter had passed it over to the young Mr. Braine to procure it to be sold, and the money obtained *210upon it. And the soundness of such a presumption would be in no manner affected by the testimony of the indorser, who was sworn as a witness in his own behalf; for he did not testify that the note had not been made and delivered to him for a valuable consideration passing between himself and the maker. What he did say was that he had received nothing for the note before the check was delivered to him by Taylor, the broker; and that the note had not been discounted or transferred in any shape before it was sent to Mr. Taylor, as far as he knew. This evidence, like that of the maker himself, was singularly deficient in its reference to the transaction between the maker and himself, through which he received this note. To sustain the defense which was made, it was necessary that proof should have been given that the note was indorsed by Pryer for the accommodation of the maker. But no evidence, directly or indirectly, tending to establish that fact was given, beyond the answer of the maker of the note, which has already been mentioned. The probabilities of the case, as the evidence disclosed it, were sufficiently against the defense to justify the court in holding, as it did, that the note was a legal obligation against this indorser. And as both parties presented the case as dependent only upon legal rulings, and neither required any question in it to be submitted to the jury, the court was supported by the evidence in drawing the inferences upon which the direction was given for a verdict in favor of the plaintiff. The judgment should be affirmed.
Van Brunt, P. J., concurs.